Citation Nr: 0930979	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of left 
shoulder injury.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1981 to August 1981, and subsequent service in the National 
Guard.  In addition, the Veteran had more recent service in 
the U.S. Army Reserves, including a period of INACDUTRA in 
November 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

As support for his claim, the Veteran testified at a hearing 
at the RO in July 2009, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  At the hearing, the VLJ gave the 
Veteran 30 days to submit additional evidence.  That same 
month, the veteran submitted additional evidence, including a 
private CT scan identified at the hearing, accompanied with a 
waiver of initial RO consideration.  The Board accepts this 
additional evidence for inclusion in the record and 
consideration by the Board at this time.  See generally 38 
C.F.R. §§ 20.709, 20.800, 20.1304 (2007).

The issue of a higher initial rating for the service-
connected lumbar spine disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There was no diagnosis of any left shoulder injury during 
service in the Reserves, including a period of INACDUTRA in 
November 1999.  There is only evidence of a right shoulder 
injury during his INACDUTRA in November 1999.  There is also 
no competent medical evidence attributing the Veteran's 
current left shoulder strain to his period of INACDUTRA in 
November 1999.

CONCLUSION OF LAW

The Veteran's residuals of a left shoulder injury were not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
November 2003 and September 2005.  These letters informed him 
of the evidence required to substantiate his claim, and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the March 2006 letter 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
the Veteran's claim in the May 2006 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and identified 
private treatment records.  Therefore, the Board is satisfied 
the RO has made reasonable efforts to obtain any identified 
medical records.  

In addition, the Board finds that a VA compensation 
examination is not necessary to determine whether the 
Veteran's claimed left shoulder disorder is related to his 
military service because the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  There is no competent evidence from U.S. 
Army Reserves records that documents any left shoulder injury 
including a period of INACDUTRA in November 1999.  The Board 
is therefore satisfied that VA has provided all assistance 
required by the VCAA.  
38 U.S.C.A. § 5103A.




II.  Analysis

The Veteran contends, in his September 2003 claim (VA Form 
21-526), that he suffered a left shoulder injury in November 
1999.  He clarified, in his testimony at his July 2009 Travel 
Board hearing, that he developed a left shoulder disability 
in the course of maintenance duties as a motor pool sergeant.  
He specifically contends that he ripped a tendon in his 
shoulder while trying to break a 3/4" bolt from an inspection 
cover, allegedly resulting in a trip to the emergency room 
and placement on light duty for a couple months afterwards, 
and ultimately, separation from service.  His U.S. Army 
Reserves records confirm that he was in a period of INACDUTRA 
in November 1999.  It appears that the Veteran's sole 
contention for claiming service connection is due to the 
alleged injury during the period of INACDUTRA in November 
1999.  He has not alleged any other left shoulder complaints 
from a period of active duty during 1981 or any period of 
ACDUTRA.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  However, presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Here, the Veteran does not allege a 
left shoulder disability outside a period of INACDUTRA in 
1999.  There is no contention, let alone evidence, of left 
shoulder arthritis during active duty in 1981, or within one 
year of separation from active duty.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2008).  ACDUTRA is, among other things, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c)(1) (2008).  With respect to time periods 
of inactive duty training (INACDUTRA), service connection may 
only be granted for injury, but not disease, so incurred or 
aggravated.  38 U.S.C.A. §§ 101(24), 106, (West 2002); 
38 C.F.R. § 3.6(a) (2008).    

The Veteran demonstrates the existence of a current left 
shoulder disability, with a diagnosis for chronic left 
supraspinatus musculotendinous strain in December 2002 by Dr. 
J.G.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  In addition, the Veteran testified at 
his July 2009 personal hearing that he has chronic left 
shoulder pain which is now allegedly affecting the left side 
of his neck, as well as recent headaches and blurry vision.  
His private treatment records do reveal left cervical spine 
and neck pain is associated with his left shoulder.  On the 
other hand, his assertions that headaches and blurry vision 
are also symptoms of his left shoulder disability are 
unsubstantiated.  In that regard, the Veteran also recently 
submitted a recent CT scan report for his head by Dr. B.B., 
dated in May 2009, which indicates that he had frontal 
headaches for three weeks, with vision blurriness, and mild 
third cranial nerve weakness on the left.  However, the CT 
scan does not make any mention of a relation to any left 
shoulder disability.  Again, though, the Board does concede 
that the Veteran has a current left shoulder disability, and 
proceeds with consideration of his claim.

But, more importantly, there is no competent evidence 
documenting any left shoulder injury ever occurred during a 
period of active duty or INACDUTRA, especially not in 
November 1999.  There is certainly medical evidence of record 
documenting a right shoulder injury that month.  The Board 
acknowledges that a November 1999 U.S. Army Reserves line of 
duty determination memo found that the Veteran injured his 
right shoulder, in the line of duty, during a period of 
INACDUTRA in November 1999.  The confirmed facts are that the 
Veteran was performing maintenance on a vehicle when his 
right shoulder was injured pulling a 3/4" bolt with a wrench, 
and then engaged in a physical training exercise the 
following day which made his right shoulder worse.  He was 
then treated for his right shoulder in November 1999 at the 
Emergency Room at Hilo Medical Center.  A Reserves treatment 
record by a physician found this shoulder strain was resolved 
a few days later, also in November 1999.  

Later, he complained of left shoulder pain in January 2001 
and was diagnosed with chronic left shoulder pain in a 
November 2002 U.S. Army Reserves retention examination.  He 
was then diagnosed with recurrent left shoulder strain in a 
December 2002 Reserves examination, and in combination with 
diagnoses for hearing loss and back pain, he was found 
medically unfit for further Reserves service.  Importantly 
though, these Reserves examination reports do not show the 
Veteran's left shoulder strain is associated with any injury 
during Reserves service, let alone from a period of 
INACDUTRA.  No medical comment on etiology was provided by 
these Reserves examination reports.  Indeed, these Reserves 
examination reports simply fail to establish that the Veteran 
suffered any left shoulder injury during a period of 
INACDUTRA in November 1999, or any other period of INACDUTRA 
for that matter.  To emphasize, with respect to time periods 
of inactive duty training (INACDUTRA), service connection may 
only be granted for injury, but not disease, so incurred or 
aggravated.  38 U.S.C.A. §§ 101(24), 106, (West 2002); 
38 C.F.R. § 3.6(a) (2008).  

Consequently, although the Veteran testified at his Travel 
Board hearing that he injured his left shoulder trying to 
break a 3/4" bolt during service in 1999, the Board rejects 
the Veteran's lay statements as lacking credibility.  The 
only INACDUTRA injury to a shoulder that is documented by his 
service records refers to a right shoulder injury, not a left 
shoulder injury.  That is, the documented private hospital 
records and Reserves medical records only show a right 
shoulder injury for removing a 3/4" bolt in November 1999.  

Moreover, there is no competent medical evidence that 
etiologically links his current left shoulder strain to the 
asserted period of INACDUTRA in 1999.  The Board emphasizes 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.  

It is noteworthy that in December 2002, a private physician, 
Dr. J.G., stated that the Veteran's left shoulder pain began 
two years prior, when the Veteran pulled a breaker bar while 
working on machinery, and was taken to Hilo Medical Center 
where the Veteran was allegedly told he tore a ligament.  
This reported history of the injury is restated by physical 
therapist L.L. in a December 2002 private treatment record.  
But, Dr. J.G.'s and L.L.'s statements appears to merely 
reiterate the Veteran's own reported history, without 
independent review of the Veteran's pertinent medical 
records, making the credibility of the Veteran's statements a 
determinative issue.  LeShore, 8 Vet. App. at 409; Kowalski, 
19 Vet. App. 171.  Although Dr. J.G.'s statement would date 
the left shoulder injury back to 1999-2000, there is no 
evidence from the medical evidence of record that the Veteran 
injured his left shoulder during this period or during any 
period of INACDUTRA, especially not in November 1999.  
Therefore, the Board rejects the credibility of the Veteran's 
assertions of any left shoulder injury as reported to Dr. 
J.G. and L.L., as the evidence does not bear out his 
contention of left shoulder injury in the Reserves in 
November 1999.  Indeed, the November 1999 Hilo Medical Center 
treatment record only documents a right shoulder strain from 
working on machinery, not for the left shoulder as well.  
Therefore, the Board finds that the statements by L.L. and 
Dr. J.G. are not competent, since based on incredible 
statements by the Veteran.  Coburn, 19 Vet. App. 427.  

Again, the Board has considered the Veteran's lay statements 
in support of his claim.  While he may well believe that his 
current left shoulder strain is traceable back to a service 
injury in 1999, as a layman without medical expertise, he is 
not qualified to render a medical opinion concerning the 
cause of this current disorder.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of left 
shoulder injury.  So there is no reasonable doubt to resolve 
in the Veteran's favor, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim for service connection for residuals of a left 
shoulder injury is denied.




REMAND

Unfortunately, the most recent VA compensation spine 
examination of record, provided in March 2006, is simply 
inadequate to determine the severity of the Veteran's low 
back disability.  In particular, the March 2006 VA examiner 
failed to cite whether there was any pain, weakened movement, 
excess fatigability or incoordination on movement of the 
lumbar spine, including whether there was any decreased range 
of motion of the lumbar spine due to those factors.  
38 C.F.R. §§ 4.40 and 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled).  Furthermore, it 
does not appear that the March 2006 VA examiner fully review 
the claims file, as the examiner stated "no medical 
records" were reviewed during inspection of the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to assess the current severity and 
manifestations of his degenerative disc disease of 
the lumbar spine.  The examination should include 
any diagnostic testing or evaluation deemed 
necessary.  The claims file, including a complete 
copy of this remand, must be made available for 
review of the Veteran's pertinent medical history.

Importantly, the examiner must provide an adequate 
description of functional loss due to pain, 
weakened movement, and fatigability pursuant to 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995) (weakness is as 
important as limitation of motion, and a part that 
becomes painful on use must be regarded as 
seriously disabled).  The examiner must 
specifically note whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement.  Further, the examiner 
should address whether there is likely to be 
additional range of motion loss due to any of the 
following: (1) pain on use, including during 
flare- ups; (2) weakened movement; (3) 
fatigability; or (4) incoordination.  The examiner 
is asked to describe whether pain significantly 
limits functional ability during flare-ups or 
repetitive use.  To the extent possible, the VA 
examiner must provide an objective 
characterization as to the duration and severity 
of such exacerbations.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the report.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, without 
good cause, may have adverse consequences on his 
claim.  See 38 C.F.R. § 3.655 (2008).

2.	Then readjudicate the Veteran's claim in 
light of the additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him and his representative an 
SSOC and give them time to respond before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


